ELECTRONIC RECORD



COA #      02-12-00405-CR                        OFFENSE:


           William Adrian Roberts v. The
STYLE:     State of Texas                        COUNTY:        Tarrant


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   Criminal District Court No. 4


DATE: 09/18/14                    Publish: YES   TCCASE#:       1215147D




                         IN THE COURT OF CRIMINAL APPEALS




STYLE:
          William Adrian Roberts v. The State
          of Texas                                   CCA#:
                                                                 IW£
                                                                 I^SP
         APPELLfihtT^S                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: /^.r *f, 1X>/^                                 SIGNED:                           PC:_

JUDGE:  /^                                           PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD